GIERKE, Judge,
with whom
COX, Judge, joins (dissenting):
I would reverse the decision below as to the conviction of aggravated assault, on the ground that the plea of guilty was based on an inadequate factual predicate and is, therefore, improvident.
In my view the factual predicate elicited by the military judge was insufficient to establish more than mere preparation. At the outset, it should be noted that brandishing a weapon — the predicate on which appellant’s plea was based — contemplates holding or moving the weapon in a menacing or aggressive manner. See Webster’s Ninth New Collegiate Dictionary 175 (1991). See also McGee v. United States, 533 A.2d 1268 (D.C.App.1987) (mere brandishing of weapon insufficient to prove attempt-type battery).
Even allowing for imprecision in the use of the term “brandish,” the factual predicate elicited by the military judge in this case is insufficient for an attempt-type assault. The military judge asked appellant, ‘Was this *148Pisciotta [intended victim] in the area?,” and appellant responded in the negative. The military judge asked, “Did you go over to him with the weapon in your hand?,” and appellant again responded in the negative. Then the military judge asked, ‘You never came into — near Pisciotta at all?,” and appellant responded, “I never advanced on him, sir, no, sir.”
Still seeking clarification, the military judge questioned appellant further:
MJ: Did you ever walk towards him or anything else? Did someone grab your weapon or what?
ACC: I was just standing [sic] in his direction, sir; and Corporal Quezada and Corporal Vargas approached me; and that’s when I gave up the weapon, sir.
MJ: Did they grab the weapon from you? ACC: No, sir.
MJ: They asked you to turn it over to them?
ACC: Yes, sir.
MJ: And you handed it to them?
ACC: Yes, sir.
MJ: How far away was this Pisciotta away from you at this time?
ACC: About 20 to 50 yards, sir.
MJ: Was he in the general vicinity then? ACC: Yes, sir.
MJ: Well, you know you pled guilty to brandishing the weapon towards him. Were you walking towards him, in his direction, or going to go in his direction when they stopped you?
ACC: Yes, sir.
(Emphasis added.) The military judge did not clarify whether appellant’s ‘Yes, sir” applied to “walking towards him” or “going to go in his direction.”
After further conversation about the altercation that preceded appellant’s acts, the military judge asked, “Where were you going with the rifle?” Appellant responded, “To advance [on] the Corporal, sir.” The military judge then asked:
So, would you admit that this terminology you used, “of brandishing at him with a dangerous weapon,” was — even though it was a long ways off, you were carrying this weapon with a view towards approaching him with it, but you were stopped, never got near him?
ACC: Yes, sir.
(Emphasis added.)
After excluding the possibility that appellant was acting, in self-defense, the military judge asked, ‘You were just going to get back at him?” Appellant answered in the affirmative. The military judge did not ask and appellant did not explain how appellant intended to “get back” at the victim, whether by frightening him, threatening him, injuring him, killing him, or doing something else.
After a recess to reflect on appellant’s answers, the military judge resumed the questioning:
Now, PFC, the reason why I’ve had this recess is: It appears to me that, based upon what you tell me, you were upset with this individual, that you went back to your tent; you obtained your weapon, chambered a round, came out, intending to approach this Corporal; and, but for the intervention of these two corporals who saw you coming, you might have done something really stupid.

Is that not correct?

ACC: Correct, sir.
MJ: Do you think that’s a fair appraisal of what you said?
ACC: Yes, sir.
MJ: It appears that this — rather than an offer-type of assault, where someone sees you — that is, the victim sees you — you’re not sure if he saw you at all; but it appears to be an attempted aggravated assault, whereby you attempted to approach him; and, but for actions totally not under your control, you were stopped.

Is that not correct?

ACC: Yes, sir.
(Emphasis added.)
As he neared the end of his inquiry regarding this offense, the military judge asked, “Are you satisfied that that’s an attempted assault, as I indicated it to you?” (Emphasis added.) Appellant responded, ‘Yes, sir.”
*149With respect to the element of the offense requiring that the weapon be “used in a manner likely to produce grievous bodily harm,” the military judge asked two questions:
MJ: Are you satisfied that this was indeed a weapon which was a loaded firearm,as I defined that term for you?
ACC: Yes, sir.
MJ: Are you satisfied that the weapon was used in a manner likely to produce grievous bodily harm, had you not been stopped?
ACC: Yes, sir.
Other than obtaining appellant’s agreement with the legal conclusion that the weapon was “used in a manner likely to produce grievous bodily harm,” the only factual predicate for this element is that appellant was holding a loaded weapon “at port arms.”
In my view, the foregoing plea inquiry is an inadequate factual predicate for an attempt-type assault. The most that appellant admitted was an “attempted attempt,” which is not a crime. As the majority recognizes, relying on Judge Moylan’s excellent analysis, an attempted-battery assault “is already inchoate and there may not be an attempted attempt.” 41 MJ at 147.
The law requires more than guilty intentions; it requires an act going beyond mere preparation. See 21 Am Jur 2d, Criminal Law § 4 at 117-18 (“[T]he law does not concern itself with mere guilty intention, unconnected with any overt act or outward manifestation.”). In this case, even appellant’s intentions to somehow “get back” at the victim were left unclarified. In my view, merely holding a loaded weapon without advancing on the intended victim or pointing it at anyone or attempting to fire it does not go beyond mere preparation. See para. 54c(l) (c) (i), Part IV, Manual for Courts-Martial, United States, 1984 (“[Pjicking up a stone without any attempt or offer to throw it, does not constitute an assault.”). Accordingly, I dissent.